DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. James Bertino on June 14th, 2021.
The application has been amended as follows:
IN THE CLAIMS:
--1.	(Currently Amended) A vehicle ventilation system comprising:
a centrifugal fan configured to direct air radially outward from a rotational axis of the fan; and
an air diffuser having a plurality of air deflectors disposed radially about the fan, the air deflectors having curved surfaces, each curved surface defining an airflow channel that has an inlet extending radially outward from a periphery of the centrifugal fan and an outlet extending substantially parallel to the rotational axis of the fan, wherein the curved surfaces are comprised of two or more layers of curved surfaces that are stacked and aligned in columns that extend in a direction that is substantially parallel to the rotational axis of the fan, wherein the curved surfaces in each column define separate airflow channels, wherein the two or more layers of curved surfaces are stacked such that the curved surfaces in each column are substantially parallel relative to each other from the inlets to the outlets of the airflow channels in each respective column, wherein the air diffuser further comprises primary divider walls that partition the curved surfaces into sets of four curved surfaces, and wherein each set of four curved surfaces forms two of the columns, a top row, and a bottom row.

2-4.	(Cancelled)

5.	(Original) The vehicle ventilation system of claim 1, wherein cross-sectional areas of the inlets are oriented substantially perpendicular to the air flowing radially outward from the fan.

6-7.	(Cancelled) 

8.	(Currently Amended) An air diffuser comprising:
a housing defining an internal cavity configured to receive a centrifugal fan; and
a plurality of air deflectors disposed internally within the housing and radially about the internal cavity, the air deflectors having curved surfaces, each curved surface defining an airflow channel that has an inlet extending radially outward from the internal cavity and an outlet extending substantially parallel to a rotational axis of the fan, wherein the curved surfaces are comprised of two or more layers of curved surfaces that are stacked and aligned in columns that extend in a direction that is substantially parallel to the rotational axis of the fan, wherein the curved surfaces in each column define separate airflow channels, wherein the two or more layers of curved surfaces are stacked such that the curved surfaces in each column are substantially parallel relative to each other from the inlets to the outlets of the airflow channels in each respective column; and
primary divider walls that partition the curved surfaces into sets of four curved surfaces, wherein each set of four curved surfaces forms two of the columns, a top row, and a bottom row. 

9-11.	(Cancelled)

12.	(Original) The air diffuser of claim 8, wherein cross-sectional areas of the inlets are oriented substantially perpendicular to the air flowing radially outward from the fan.

13-14.	(Cancelled) 

15.	(Currently Amended) An airflow system comprising:
a centrifugal fan configured to direct air radially outward from a rotational axis of the fan; and
an air diffuser having a plurality of air deflectors disposed radially about the fan, the air deflectors having curved surfaces that extend radially inward toward the fan along a first end and substantially parallel to the rotational axis along a second end, the first end being adjacent to an outer periphery of the fan, wherein the curved surfaces are comprised of two or more layers of curved surfaces that are stacked and aligned in columns that extend in a direction that is substantially parallel to the rotational axis of the fan, wherein the curved surfaces in each column define separate airflow channels, wherein the two or more layers of curved surfaces are stacked such that the curved surfaces in each column are substantially parallel relative to each other from the first end to the second end in each respective column, wherein the air diffuser further comprises primary divider walls that partition the curved surfaces into sets of four curved surfaces, and wherein each set of four curved surfaces forms two of the columns, a top row, and a bottom row.

16-24.	(Cancelled)

25.	(Currently Amended)  The vehicle ventilation system of claim 1, wherein the curved surfaces in each bottom row in each set of four curved surfaces are partitioned by a secondary divider wall that is shorter in length than the primary divider walls.

26.	(Currently Amended)  The vehicle ventilation system of claim 25, wherein the curved surfaces in each top row in each set of four curved surfaces are offset and not partitioned relative to each other.

27.	(Cancelled)  

28.	(Currently Amended)  The air diffuser of claim 8, wherein the curved surfaces in each bottom row in each set of four curved surfaces are partitioned by a secondary divider wall that is shorter in length than the primary divider walls.

29.	(Previously Presented)  The air diffuser of claim 28, wherein the curved surfaces in each top row in each set of four curved surfaces are offset and not partitioned relative to each other.

30.	(Cancelled)  

 claim 15, wherein the curved surfaces in each bottom row in each set of four curved surfaces are partitioned by a secondary divider wall that is shorter in length than the primary divider walls.

32.	(Previously Presented)  The airflow system of claim 31, wherein the curved surfaces in each top row in each set of four curved surfaces are offset and not partitioned relative to each other.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745